As the temporary order of protection at issue in this case has been vacated, any determination by this Court will not directly affect the rights of the parties (see Festa v Festa, 76 AD3d 1047, *9541047-1048 [2010]; Matter of Bucaro v Morales, 62 AD3d 994, 995 [2009]). Since the matter does not warrant the invocation of the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]), the appeal must be dismissed as academic (see Matter of Bucaro v Morales, 62 AD3d at 995). Rivera, J.E, Dickerson, Eng and Roman, JJ., concur.